Citation Nr: 0932569	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for prostate disease.

2.  Entitlement to service connection for impotency, claimed 
as secondary to prostate disease 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1946 to May 1950 
and from July 1951 to April 1953.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2003 rating determination of a Regional Office (RO) of 
the Department of Veterans Affairs (VA).

This case was previously before the Board in August 2007 when 
the issues remaining on appeal were remanded for additional 
development of the evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic prostate disability was not manifested during 
the Veteran's active duty service, nor is any chronic 
prostate disability otherwise causally related to such 
service.

2.  Service connection is not in effect for a prostate 
disability; thus the Veteran's claim of entitlement to 
service connection for impotency as secondary to prostate 
disability must be denied as a matter of law.

3.  Impotency was not manifested during the Veteran's active 
duty service, nor is any current impotency disability 
otherwise causally related to such service.


CONCLUSIONS OF LAW

1.  A chronic prostate disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A chronic impotency disability was not incurred in or 
aggravated by the Veteran's active duty service; neither has 
any such disability been caused or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought with regard to the claims on appeal most 
recently in a letter sent in September 2007.  Moreover, in 
this letter, the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO readjudication of these issues as 
evidenced by the June 2009 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no 
useful purpose would be served by delaying appellate review 
to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letter sent in September 
2007 provided the notice contemplated by Dingess.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
explained how VA determines disability ratings and effective 
dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA have been obtained.  The Veteran 
has been provided with a VA examination to evaluate the 
nature and etiology of the disabilities on appeal; a VA 
examination report dated in February 2009 (with a May 2009 
addendum) is of record.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with this 
appeal.

Analysis

This appeal involves the Veteran's claims of entitlement to 
service connection for prostate disease and for impotency.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.   Allen v. 
Brown, 7 Vet. App. 439 (1995).

Prostate Disease

Service treatment records show that the Veteran was treated 
for a prostate condition in November 1949, although no 
chronic prostate pathology was diagnosed at that time nor any 
subsequent time during service.  There is otherwise no 
evidence of in-service diagnosis of any chronic prostate 
pathology nor any etiological relationship between any 
current prostate pathology and his military service.  The 
Board observes a December 1948 service treatment record shows 
"urethritis, acute" with treatment through January 1949, 
and a November 1949 record shows treatment for a prostate 
issue, but despite medical evaluation and treatment there is 
no evidence suggesting a diagnosis of a chronic prostate 
disability in any service treatment record.  Multiple 
periodic service examination reports are of record, with none 
finding any pertinent clinical abnormalities or chronic 
prostate disability; each examination report shows the 
Veteran was examined and found to be clinically normal in all 
pertinent respects, including specifically with regard to the 
genitourinary system.  Significantly the Veteran's April 1953 
separation medical examination report also shows the Veteran 
to have been clinically normal in all respects with no 
pertinent abnormalities or symptoms noted, and found to be 
clinically normal with regard to the genitourinary system.  
This medical evidence strongly suggests that any prostate-
related issues the Veteran was treated for in 1948 or 1949 
were acute in nature and resolved with treatment.  There is 
also no contemporaneous evidence in the record showing any 
diagnosed chronic prostate disability manifesting for a 
number of years following the Veteran's discharge.

Post-service evidence features the Veteran's submitted 
statements and a substantial volume of VA treatment records.  
While the Veteran has repeatedly referred to prostatitis and 
prostate problems, his February 2004 written statement 
explicitly refers to a history of partial surgical removal of 
his prostate and treatment for prostate cancer.  The 
Veteran's May 2004 substantive appeal explains that he 
believes his health has been affected by his prostate disease 
through symptoms that are not strictly associated with 
typical prostatitis; it appears that the Veteran is referring 
to residuals of surgical intervention for prostate disease 
and possibly prostate cancer.

A November 1991 VA hospitalization report shows that the 
Veteran was hospitalized for performance of a 'Transurethral 
resection of the prostate.'  This procedure was performed to 
treat the Veteran's diagnosed 'Benign prostatic hypertrophy.'  
There is no diagnosis of prostate cancer shown.

A February 2009 VA examination report is of record, together 
with its May 2009 addendum confirming the examination 
findings following review of the claims file.  The February 
2009 VA examination report reconfirms the diagnosis of 
"benign prostatic hypertrophy."  Again, no diagnosis of 
prostate cancer is indicated.  The examiner thoroughly 
discusses the Veteran's account of his symptom history and 
physical examination findings in drawing the conclusion that 
"I believe it is more likely than not that this is a normal 
progression of aging rather any in service related pathology 
process."  The examiner acknowledges the Veteran's account 
of "'problems' with his genitourinary area and more 
specifically the urinary excretory mechanism in the years 
between the 1949 surgery to the present" with "no 
additional surgeries apart from the investigational 
cystoscopy in 1992 ..." and "not had recurrent urinary tract 
infections or heamutria or any episodes of prostatitis."  
The examiner further acknowledges the Veteran's account that 
he "has never had to be catheterized nor does he self 
catheterize at present."  The examiner does not express any 
doubt regarding the Veteran's account of symptom history, and 
accounting for all of this presents the medical opinion that 
"it is less likely as not that there are any chronic 
conditions present as regards the genitourinary tract in 
relation to any in service connected pathological process 
based on the above history and physical examination."  
Again, the Board notes that the Veteran reviewed that claims 
folder and reconfirmed this conclusion in a May 2009 
addendum.

The Board finds that the February 2009 VA examination report, 
with the May 2009 addendum, is highly probative in this case.  
The medical examiner presents a competent medical conclusion 
reflecting review of the claims file, detailed discussion of 
the history of the pertinent pathology and the Veteran's 
report of symptoms, and current clinical findings from direct 
inspection.  This VA examination report is significantly 
probative in showing that the Veteran's currently diagnosed 
prostate disability is unlikely to be causally related to 
service.

There is no other medical opinion of record or other 
probative evidence that probatively contradicts the medical 
findings of the February 2009 VA examination report.  Thus, 
the most probative evidence of record shows that the 
Veteran's current chronic prostate disability was not caused 
or aggravated during military service.

The Board observes that the Veteran's post-service prostate 
surgery was in 1991, and the earliest post-service medical 
records in the claims file are from the 1980's; there is no 
evidence of prostate symptomatology for multiple decades 
following service.  Such a lengthy period following the 
Veteran's 1953 separation from active duty service without 
evidence of complaint or treatment related to prostate 
pathology weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Because the probative competent evidence shows no causal link 
between the Veteran's current prostate disability and the 
Veteran's service, because there is no evidence of the 
Veteran's prostate symptoms during service being medically 
identified as manifestations of any chronic pathology, and 
because the evidence shows no chronic prostate pathology 
manifesting during service or during a presumptive period 
following service, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for prostate disease in this case.

Impotency

The Veteran claims entitlement to service connection for 
impotency, to include as secondary to prostate disease.  
However, as discussed above, the Board finds that service 
connection for prostate disease is not warranted in this 
case.  Service connection is not in effect for prostate 
disability.  Thus, to the extent that service connection must 
be considered for impotency on a secondary basis with regard 
to cervical spine disability, service-connection on this 
secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board thus turns its attention to consideration of 
service connection for impotency on a direct basis.

The Board notes that the Veteran does not contend that he 
suffered from symptomatic manifestations of impotency during 
military service.  In fact, the Veteran explained to the 
February 2009 VA examiner that he has had "erectile 
dysfunction beginning at about the age of 66 and for the last 
5 years it has been complete in nature ...."  Such a lengthy 
period following the Veteran's 1953 separation from active 
duty service without evidence of complaint or treatment for 
impotency weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Consistent with this, there is otherwise no evidence of in-
service incurrence of impotency nor any etiological 
relationship between any current impotency and his military 
service.  The Board observes a December 1948 service 
treatment record shows "urethritis, acute" with treatment 
through January 1949, and a November 1949 record shows 
treatment for a prostate issue (discussed above in this 
decision), but no evidence suggesting a pathology manifested 
by impotency is presented in any service treatment record.  
The Board also observes that a July 1950 record notes 
"variculse veins" of the left testicle, but with no 
associated suggestion of impotency.  Multiple periodic 
service examination reports are of record, with none finding 
any pertinent clinical abnormalities nor showing any 
suggestion of symptoms complaints related to impotency.  
There is no evidence of any complaints or treatment for any 
pertinent symptoms suggestive of impotency nor any diagnosis 
of impotency in the Veteran's service treatment records.  
Significantly the Veteran's April 1953 separation medical 
examination report also shows the Veteran to be clinically 
normal in all respects with no pertinent abnormalities or 
symptoms noted, including normal findings specifically with 
regard to the genitourinary system.  There is also no 
contemporaneous evidence in the record with any suggestion of 
impotency manifesting for a number of years following the 
Veteran's discharge.

The Board finds that contemporaneous service treatment 
records featuring competent medical examination findings to 
be highly probative in showing that a chronic impotency 
pathology did not manifest during service.  In particular, 
the Board notes that the April 1953 service separation 
examination report shows no pertinent chronic disability or 
clinical abnormality related to impotency at the time of the 
conclusion of the Veteran's active duty service.

The Board finds that the above evidence shows no 
manifestation of the claimed chronic disability of impotency 
during service or for many years following service; for the 
purposes of consideration of direct service connection, then, 
there is adequate evidence to decide this case and a current 
VA examination with etiology opinion is not essential to the 
issue.  Nevertheless, the Board observes in passing that the 
February 2009 VA examination report comments that the 
currently diagnosed "erectile dysfunction" is of "etiology 
unclear and I would be resorting to mere speculation to opine 
an etiology for this."  The examiner reconfirms this finding 
in the May 2009 addendum following review of the claims file.

Because there is no competent evidence suggesting a causal 
link between the Veteran's current impotency pathology and 
the Veteran's service, nor any evidence of an impotency 
pathology manifesting during service or during any 
presumptive period following service, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for an impotency pathology on a 
direct basis.

Conclusion

The Board is thus presented with an evidentiary record which 
weighs against a finding of service connection for the 
disabilities discussed in this analysis.  The Board finds 
that the contemporaneous evidence of service, current medical 
opinions, and the absence of documentation of pertinent 
symptoms or treatment for many years following service are 
most probative in showing no chronic disabilities were 
incurred during service.

The Board acknowledges that the Veteran himself is asserting 
that he suffers from a prostate disability and impotency he 
believes to be causally linked to his service.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's testimony.  In this case, however, the competent 
contemporaneous medical evidence from service shows that the 
Veteran did not suffer chronic prostate or impotency 
pathologies during service, particularly when viewed in the 
light of the recent expert medical opinion of record.  No 
contemporaneous evidence following service shows 
manifestations of such claimed disabilities for many years 
following service.  The lay testimony considered together 
with the probative and contemporaneous medical evidence 
results in a showing that service connection is not warranted 
in this case.  The preponderance of the most probative 
evidence weighs against service connection.

The Board has reviewed the entirety of the evidence of 
record, including additional VA treatment records.  The Board 
finds no evidence probatively contradicting the findings in 
the most probative evidence discussed above.  Because the 
competent evidence shows that the claimed chronic 
disabilities were not incurred or aggravated during the 
Veteran's service, and because of the length of time 
following service prior to any medical evidence of pertinent 
problems, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection discussed in this analysis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


